Exhibit 10.3

 

FORM OF

RESTRICTED INCENTIVE UNIT AGREEMENT

 

THIS RESTRICTED INCENTIVE UNIT AGREEMENT (this “Agreement”) is entered into by
and between EnLink Midstream GP, LLC, a Delaware limited liability company (the
“Company”), and                    (“Participant”) as of the Grant Date.

 

WITNESSETH:

 

WHEREAS, the EnLink Midstream GP, LLC Long-Term Incentive Plan was adopted by
the Company, as amended effective March 7, 2014 (the “Plan”), for the benefit of
certain employees and consultants of the Company or its Affiliates (as defined
in the Plan), and non-employee directors of the Company; and

 

WHEREAS, the Committee (as defined in the Plan) is responsible for granting
Awards (as defined in the Plan) pursuant to the Plan; and

 

WHEREAS, Participant is eligible to participate in the Plan and the Committee
has authorized the grant to Participant of the “Subject Award” (as defined in
Section 2 of this Agreement) of Restricted Incentive Units, containing certain
restrictions, pursuant to the Plan and upon the terms set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Company and Participant hereby agree as
follows:

 

1.                                      Definitions.  Capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to them
in the Plan.

 

“Good Reason” means any of the following, without Participant’s consent: (i) a
material reduction in Participant’s base annual salary; (ii) a material adverse
change in Participant’s authority, duties or responsibilities; or (iii) the
Company requires Participant to move his or her principal place of employment to
a location that is 30 or more miles from his or her current place of employment
and the new location is farther from his or her primary residence.  From and
after the occurrence of a Change of Control that occurs following the date
hereof, Good Reason shall also include any material breach of this Agreement by
the Company (or any successor thereof, as applicable).  For purposes of this
definition, no act or failure to act on the Company’s part shall be considered a
“Good Reason” unless (x) Participant has given the Company written notice of
such act or failure to act within 30 days thereof, (y) the Company fails to
remedy such act or failure to act within 30 days of its receipt of such notice,
and (z) Participant terminates his or her employment with the Company within 60
days following the Company’s receipt of written notice.

 

“Grant Date” means                         .

 

“Prorated Amount” means a number equal to the total number of outstanding
Restricted Incentive Units granted hereunder multiplied by a fraction (i) the
numerator of which is the number of days that elapse from the Vesting
Commencement Date to the date of the Qualifying Termination and (ii) the
denominator of which is the full number of days beginning on the Vesting
Commencement Date and ending at [·].(1)

 

--------------------------------------------------------------------------------

(1)  Awards made under this Form of Restricted Incentive Unit Agreement may
(1) be subject to a time-based “cliff vesting” Restriction Period (e.g., a
one-year Restriction Period, a two-year Restriction Period or a three-year
Restriction Period), (2) immediately vest or (3) be subject to a graded vesting
schedule such that a specified percentage of Restricted Incentive Units vest
over a specified period of time. Accordingly, the “Prorated Amount” is
determined on the basis of the duration of the Restriction Period and the
associated vesting schedule.

 

--------------------------------------------------------------------------------


 

“Qualifying Termination” means Participant’s employment or service with the
Company or its Affiliates is terminated due to (i) Participant’s retirement with
the approval of the Chief Executive Officer of the Company on or after reaching
age 60, (ii) an involuntary termination of Participant by the Company for
reasons other than Cause, or (iii) a termination by Participant for Good Reason.

 

“Vesting Commencement Date” means                           .

 

2.                                      Restricted Incentive Unit Award.  On the
terms and conditions and subject to the restrictions, including forfeiture,
hereinafter set forth, the Company hereby grants to Participant, and Participant
hereby accepts, an award of                    Restricted Incentive Units (the
“Subject Award”).  The Restricted Incentive Units granted hereunder shall be
evidenced by the Committee in a book entry or in such other manner as the
Committee may determine.

 

3.                                      Vesting/Forfeiture.

 

(a)                                 The Restricted Incentive Units shall be
subject to a Restriction Period that shall commence on the Grant Date and
terminate [·],(2) if Participant is in the continuous service of the Company or
its Affiliates until such vesting date(s).

 

(b)                                 The Restricted Incentive Units shall be
forfeited to the Company at no cost to the Company if Participant’s employment
or service with the Company or its Affiliates terminates prior to the
termination of the Restriction Period applicable to such Restricted Incentive
Units; provided, however:

 

(i)                                     if a Qualifying Termination occurs
during the Restriction Period and prior to the occurrence of a Change of Control
that occurs following the date hereof, a Prorated Amount of the Restricted
Incentive Units shall become fully vested and the Restriction Period shall
terminate; (3)

 

(ii)                                  if a Qualifying Termination occurs during
the Restriction Period and on or after the occurrence of a Change of Control
that occurs following the date hereof, the Restricted Incentive Units shall
become fully vested and the Restriction Period shall terminate; or

 

(iii)                               if, during the Restriction Period,
Participant dies or he or she becomes disabled and qualified to receive benefits
under the Company’s long-term disability plan, the Restricted Incentive Units
shall become fully vested and the Restriction Period shall terminate.

 

Notwithstanding the foregoing, to the extent the Subject Award is subject to
Section 409A, in no event shall any Units be delivered when Participant becomes
disabled and qualified to receive benefits under the Company’s long-term
disability plan unless Participant incurs a “disability” within the meaning of
Treas. Reg. Section 1.409A-3(i)(4).

 

Notwithstanding anything herein to the contrary, if, at the time of a
Participant’s termination of employment or service with the Company or its
Affiliates, such Participant is a “specified employee” (as defined in
Section 409A of the Code), and the deferral of the commencement of any amount of
the payments or benefits otherwise payable pursuant to the Plan is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then, to the extent permitted by

 

--------------------------------------------------------------------------------

(2)  See footnote one for information regarding the Restriction Periods and the
associated vesting schedule.

(3)  For awards subject to a graded vesting schedule, this clause is modified to
reduce the Prorated Amount by the number of Restricted Incentive Units that
became vested prior to such Qualifying Termination.

 

 

2

--------------------------------------------------------------------------------


 

Section 409A of the Code, such payments or benefits hereunder (without any
reduction in the payments or benefits ultimately paid or provided to
Participant) will be deferred until the earlier to occur of (i) Participant’s
death or (ii) the first business day that is six (6) months following
Participant’s termination of employment or service with the Company or its
Affiliates, provided that amounts which qualify for the separation pay plan
exemption under Treasury Regulation §1.409A-1(b)(9)(v)(D) and do not exceed the
limits set forth in Section 402(g)(1)(B) of the Code in the year of such
termination shall be payable immediately upon termination.  Any payments or
benefits deferred due to the requirements of this paragraph will be paid in a
lump sum (without interest) to Participant on the earliest to occur of (i) or
(ii) in the immediately preceding sentence.

 

(c)                                  Upon the termination of the Restriction
Period applicable to the Restricted Incentive Units granted hereunder, the
restrictions applicable to such Restricted Incentive Units that have not been
forfeited shall terminate and such unforfeited Restricted Incentive Units shall
be vested for purposes of this Agreement.  As soon as practicable thereafter,
Units representing the number of Restricted Incentive Units with respect to
which the restrictions have terminated shall be delivered, free of all such
restrictions, to Participant or Participant’s beneficiary or estate, as the case
may be, it being understood that the entry on the transfer agent’s books or the
delivery of the certificate(s) with respect to such Units shall constitute
delivery of such Units for purposes of this Agreement.  Notwithstanding anything
contained herein to the contrary, in no event shall such Units be delivered to
Participant later than (i) the end of the calendar year in which vesting occurs,
or, if later, (ii) the 15th day of the third calendar month following the date
on which vesting occurs.

 

(d)                                 Notwithstanding anything contained herein to
the contrary, the Committee shall have the right to cancel all or any portion of
any outstanding restrictions prior to the termination of such restrictions with
respect to any or all of the Restricted Incentive Units on such terms and
conditions as the Committee may, in writing, deem appropriate.

 

(e)                                  Notwithstanding anything contained herein
to the contrary, in no event shall Participant have any right to vote any, or to
exercise any other rights, powers and privileges of a holder of the Units with
respect to such Restricted Incentive Units until such time that (i) the
Restriction Period applicable to such Restricted Incentive Units or a portion
thereof shall have expired (and all other conditions to payment with respect
thereto have been fulfilled), (ii) such Restricted Incentive Units are converted
into the right to receive Units, and (iii) such Units are delivered to
Participant.

 

4.                                      Distribution Equivalent Payment Rights. 
Subject to the following, the Subject Award granted hereunder includes a tandem
award of Distribution Equivalent Rights with respect to each Restricted
Incentive Unit that shall entitle Participant to receive cash payments equal to
the cash distributions made by the Company (on a per Unit basis) in respect of
its outstanding Units generally (“General Distributions”); provided that no such
cash payments (“Distribution Equivalent Payments”) shall be payable to or on
behalf of Participant with respect to record dates before the Grant Date, or
with respect to any record date (or date of a General Distribution) occurring
after the Grant Date to the extent Participant has forfeited the Restricted
Incentive Units pursuant to the terms of this Agreement or the Plan; provided
further that, in no event shall such Distribution Equivalent Payments be paid to
Participant later than (i) the end of the calendar year in which a General
Distribution occurs, or, if later, (ii) the 15th day of the third calendar month
following the date on which such General Distribution occurs.  The rights to
receive Distribution Equivalent Payments described in this Section 4 shall
expire on the earlier of (x) the date on which the Restricted Incentive Units
are forfeited or (y) the termination of the Restriction Period, it being
understood that for Restricted Incentive Units that are not forfeited, the right
to receive Distribution Equivalent Payments based on record dates prior to
termination of the Restriction Period shall not expire.

 

3

--------------------------------------------------------------------------------


 

5.                                      Taxes.

 

(a)                                 REPRESENTATION.  PARTICIPANT REPRESENTS THAT
PARTICIPANT IS NOT RELYING ON THE COMPANY OR ITS AFFILIATES FOR ANY TAX ADVICE
IN CONNECTION WITH THE RESTRICTED INCENTIVE UNITS AND THAT PARTICIPANT HAS BEEN,
OR IS OTHERWISE HEREBY, ADVISED TO CONSULT WITH ITS OWN TAX ADVISOR WITH RESPECT
TO THE AWARD OF RESTRICTED INCENTIVE UNITS UNDER THIS AGREEMENT.

 

(b)                                 Withholding Matters.

 

(i)                                     Participant shall pay to the Company or
its Affiliates, or make arrangements satisfactory to the Company or its
Affiliates regarding payment of, any federal, state or local taxes of any kind
required by law to be withheld with respect to (x) Distribution Equivalent
Payments described in Section 4 of this Agreement that are received due to the
grant of the Restricted Incentive Units hereunder, and (y) the termination of
restrictions with respect to the Restricted Incentive Units (in which case
arrangements will be made no later than the date of the termination of the
restrictions).

 

(ii)                                  Participant shall, to the extent permitted
by law, have the right to deliver to the Company or its Affiliates Units to
which Participant shall be entitled upon the vesting of the Restricted Incentive
Units (or other unrestricted Units owned by Participant) or to deliver to the
Company or its Affiliates Units that Participant has previously acquired, in
each case valued at the Fair Market Value of such Units at the time of such
delivery to the Company or its Affiliates, to satisfy the obligation of
Participant under Section 5(b)(i) of this Agreement; provided, however, that in
no event shall the Fair Market Value of such Units exceed the minimum statutory
withholding requirements.

 

(iii)                               Any provision of this Agreement to the
contrary notwithstanding, if Participant does not otherwise satisfy the
obligation of Participant under Section 5(b)(i) of this Agreement, then the
Company and its Affiliates shall, to the extent permitted by law, have the right
to deduct from any payments of any kind otherwise due from the Company or its
Affiliates to or with respect to Participant, whether or not pursuant to this
Agreement or the Plan and regardless of the form of payment, any federal, state
or local taxes of any kind required by law to be withheld with respect to any
Distribution Equivalent Payments or Restricted Incentive Units with respect to
which the restrictions set forth herein have terminated.

 

6.                                      Non-Assignability.  The Subject Award is
not assignable or transferable by Participant, and, unless and until Units with
respect to Restricted Incentive Units are delivered to Participant upon vesting,
such Restricted Incentive Units shall not be assigned, alienated, pledged,
attached sold or otherwise transferred or encumbered by Participant in any
manner.

 

7.                                      Legend.  In the event any Units are
delivered to Participant in connection with the vesting of any of the Restricted
Incentive Units granted hereunder, the Committee, in its discretion, may cause
the certificate(s) representing such Units to bear an appropriate legend
referring to any conditions and/or restrictions with respect to such Units.

 

8.                                      Entirety and Modification.  This
Agreement contains the entire agreement between the parties hereto with respect
to the subject matter hereof and supersedes any and all prior agreements,
whether written or oral, between such parties relating to such subject matter. 
Subject to Section 7(b) of the Plan, no modification, alteration, amendment or
supplement to this Agreement shall be valid or effective unless the same is in
writing and signed by the party against whom it is sought to be enforced.

 

4

--------------------------------------------------------------------------------


 

9.                                      Severability.  If any provision of this
Agreement is held to be unenforceable, this Agreement shall be considered
divisible, and such provision shall be deemed inoperative to the extent it is
unenforceable, and in all other respects this Agreement shall remain in full
force and effect; provided, however, that if any such provision may be made
enforceable by limitation thereof, then such provision shall be deemed to be so
limited and shall be enforceable to the maximum extent permitted by applicable
law.

 

10.                               Gender.  Words used in this Agreement which
refer to Participant and denote the male gender shall also be deemed to include
the female gender or the neuter gender when appropriate.

 

11.                               Employment or Service.  Nothing in this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or its Affiliates, nor shall this Agreement interfere in
any manner with the right of the Company or its Affiliates to terminate the
employment or service of Participant with or without Cause at any time.

 

12.                               Incorporation of Plan Provisions.  This
Agreement is made pursuant to the Plan and is subject to all of the terms and
provisions of the Plan as if the same were fully set forth herein.  In the event
that any provision of this Agreement conflicts with the Plan, the provisions of
the Plan shall control.  Participant acknowledges receipt of a copy of the Plan
and agrees that all decisions under and interpretations of the Plan by the
Committee shall be final, binding and conclusive upon Participant.

 

13.                               Headings.  The headings of the various
sections and subsections of this Agreement have been inserted for convenient
reference only and shall not be construed to enlarge, diminish or otherwise
change the express provisions hereof.

 

14.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the state of Delaware
(regardless of the laws that might otherwise govern under applicable Delaware
principles of conflicts of law).

 

15.                               Counterparts.  This Agreement may be signed in
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

 

ENLINK MIDSTREAM GP, LLC

 

 

 

 

 

Barry E. Davis

 

President and Chief Executive Officer

 

 

 

 

 

PARTICIPANT:

 

 

 

Name:

 

 

 

 

YOU MUST ACCEPT THIS GRANT AND THE TERMS OF THIS AGREEMENT IN ORDER TO RECEIVE
IT. TO ACCEPT THIS GRANT, COMPLETE THE GRANT ACCEPTANCE PROCESS AT THE WEBSITE
OF UBS: (www.ubs.com/onesource/ENLK)

 

5

--------------------------------------------------------------------------------